DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed in 11/08/2021.
Claim 2 is canceled per the amendment.
Claims 1, 3, 4 and 6-23 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US Pub. No. 2015/0212140 A1 and Lawrence hereinafter) in view .
As to Claim 1, Lawrence in his teachings as shown in Fig.1-12 discloses a conductor arrangement for transmitting electrical energy in a mobile system, in particular a land vehicle, aircraft, or watercraft (...mobile environments, such as land, air and sea vehicles…See [0032]), comprising:
an inner conductor (44-inner conductor- see also [0038]) and
an outer conductor (50- outer conductor see also [0042]) arranged coaxially thereto,
insulated from each other by an insulating layer (46- see also [0046])
	However, Lawrence doesn’t explicitly disclose:
	Wherein the conductor arrangement is configured to electrically connect an electrical energy source to a drive motor for supplying the same with energy and
wherein the conductor arrangement is designed for a DC voltage between the inner and outer conductor of less than 1000 volts
Nonethless, Radermacher in his teachings as shown in Fig.1-6 discloses a variety of mobile/vehicle components coupling arrangement, wherein the cable can be coupled at one end to a vehicle battery (or inverter which converts DC power to three-phase power) and coupled at another end to a vehicle motor to transmit three phase AC power to the motor (See [0025]). In addition, a coaxial cable 18 where a first conductor arrangement of inner conductor (20) and outer conductor (22) and an insulator layer (30) are thought (See [0018]-[0019]) where the dc voltage b/n the inner and outer 
Radermacher does not explicitly say “1000 volts”. However Endya discloses electric drive systems on commercial vehicles can operate at voltages as high as 800 volts, both AC and DC, and can produce peak currents as high as 100 amps, which make contact with high voltage components even more dangerous -See Page 4 of the federal motor carrier safety administration guidelines that are attached for applicant’s convenience- 
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application for the conductor arrangement that is used in mobile environments to be used in a mobile/vehicle to drive a motor as thought by Radermacher and Endya within the teachings of Lawrence in order to transmit high load electrical power in an electric vehicle, such as three phase electrical power, or a single phase high voltage DC, while minimizing the amount of electromagnetic noise emitted from the cable (See [0006]).
As to Claim 3, Lawrence in view of Radermacher discloses the conductor arrangement according to claim 1, designed for a DC voltage between the inner and outer conductor in an interval from 1 to 60 volts (Radermacher: a coaxial cable 18 where a first conductor arrangement of inner conductor (20) and outer conductor (22) and an insulator layer (30) which can be used for DC power transmission- See [0006]).
Claim 4, Lawrence in view of Radermacher discloses the conductor arrangement according to claims 1, wherein the inner conductor comprises a cavity for receiving a cooling medium (Radermacher: See [0020]).
As to Claim 6, Lawrence discloses the conductor arrangement according to claim 1, wherein the inner conductor and/or the outer conductor comprises a flexible structure, for example braided, and/or a plaited network structure (Radermacher: See [0020]).
As to Claim 7, Lawrence discloses the conductor arrangement according to any one of the claim 1, wherein the outer conductor is enclosed by a further insulating layer (Radermacher: Jacket covering or other type of shield: See [0020]).
As to Claim 8, Lawrence in view of Radermacher discloses a mobile electrical drive device having a conductor arrangement according to claim 1, wherein the conductor arrangement connects a battery to a drive motor of the drive device (Radermacher: discloses a variety of mobile/vehicle components coupling arrangement, wherein the cable can be coupled at one end to a vehicle battery (or inverter which converts DC power to three-phase power) and coupled at another end to a vehicle motor to transmit three phase AC power to the motor -See [0025]).
As to Claim 9, Lawrence in view of Radermacher discloses the drive device according to claim 8, comprising a circuit configuration for feeding the drive motor implemented as a multiphase electric machine, the circuit configuration comprising a circuit board having one connection each for a positive and a negative pole for connecting to an intermediate circuit voltage, at least one semiconductor power switch each mounted on the circuit board and connecting the positive and the negative pole to 
As to Claim 10, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein the circuit board comprises an electrically insulating board on which the connections for the positive and the negative pole and the output connector are mounted (Radermacher: See [0018]- [0025]).
As to Claim 11, Lawrence in view of Radermacher discloses the drive device according to claim 9, comprising an intermediate circuit capacitor connected between the connection for the positive pole and the connection for the negative pole of the circuit board (Radermacher: See [0018]- [0025]).
As to Claim 12, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein one circuit board is provided for actuating each phase of the electric machine (Radermacher: See [0018]- [0025]).
As to Claim 13, Lawrence in view of Radermacher discloses the drive device according to claim 9, the drive motor thereof comprising a stator having slots in each of which one electrically conductive bar extending in an axial direction is provided, wherein bars are distributed along a circumference of the stator and wherein each bar is associated with one electrical phase of the drive motor (Radermacher: See [0018]- [0025]).
Claim 14, Lawrence in view of Radermacher discloses the drive device according to claim 13, wherein each circuit board is disposed at an end face on the stator in an axial extension of the associated bar (Radermacher: See [0018]- [0025]).
As to Claim 15, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein the connections for the positive pole and the negative pole are disposed adjacent to each other or one above the other relative to a plane of the circuit board and extend flat in axial and radial directions of the drive motor (Radermacher: See [0018]- [0025]).
As to Claim 16, Lawrence in view of Radermacher discloses the drive device according to claim 9, wherein a contact ring is provided for connecting negative poles of the circuit boards to each other and a contact ring is provided for connecting positive poles of the circuit board to each other (Radermacher: See [0018]- [0025]).
As to Claim 17, Lawrence in view of Radermacher discloses the drive device according to claim 8, wherein the battery comprises an extensive, flat base plate and comprises at least two plates disposed in parallel and electrically separated by an insulator, forming a sandwich structure (Radermacher: See [0018]- [0025]).
As to Claim 18, Lawrence in view of Radermacher discloses the drive device according to claim 17, wherein the plates comprise at least one comb structure for increasing a capacitance of a capacitor formed by the sandwich structure (Radermacher: See [0018]- [0025]).
As to Claim 19, Lawrence in view of Radermacher discloses the drive device according to claim 17, wherein the insulator comprises carbon (Radermacher: See [0018]- [0025]).
Claim 20, Lawrence in view of Radermacher discloses the drive device according to claim 17, wherein the battery comprises high-current contacts and/or busbars for charging the battery and mounted on a base plate of the battery (Radermacher: See [0018]- [0025]).
As to Claim 21, Lawrence in view of Radermacher discloses the drive device according to claim 20, wherein the high-current contacts or busbars comprise a displaceable cover (Radermacher: See [0018]- [0025]).
As to Claim 22, Lawrence discloses the drive device according to claim 8,
comprising a protective circuit arrangement for tripping a fuse, wherein the fuse is connected in series with a battery cell of the battery, the protective circuit arrangement comprising a short-circuit switch connected in parallel to a series circuit comprising the battery and the fuse (Radermacher: See [0018]- [0025]).
As to Claim 23, Lawrence discloses the drive device according to claim 22,
wherein the short-circuit switch comprises half bridges implemented for feeding the drive motor, implemented as a multiphase electric machine, such that a direct short circuit or a short circuit across the drive motor is brought about in case of a fault (Radermacher: See [0018]- [0025]).
	Response to Arguments/Remarks
As to applicant’s argument “…Claims 1-4 and 6-23 are rejected under 35 U.S.C. § 103 over U.S. Patent Publication No. 2015/0212140 (“Lawrence”) in view of U.S. Patent Publication No. 2012/0181059 (“Radermacher’). Reconsideration and withdrawal of these rejections are respectfully requested… Without conceding the correctness of the rejection, independent claim 1, as amended… The cited portions and proposed 
The examiner respectfully disagrees with the applicant’s assertion. The claims are examined using the broadest reasonable interpretations (BRI) enlight of the specification. In response to applicant's argument that Lawrence and Radermacher non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lawrence teachings in addition to what is cited in the abstract and argued by the applicant, it clearly discloses as shown and cited in the previous office action of 08/12/2021 that Cables 4 can also be mounted to, or installed within, mobile environments, such as land, air and sea vehicles (See [0032]).  In regards to Radermarcher reference, it should be noted that it is directed to a cable for . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/           Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846